DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-18, the prior art fails to teach numerically estimating the double scatter coincidence event rate of annihilation photons in the selected pair of detector positions, wherein the annihilation photons in a double scatter coincidence event are assumed to be scattered once, each photon by a different scatter point in the TOF PET scanner’s image volume, during a TOF PET acquisition scan period and scatter correcting the acquired scan data obtained from the pair of detector positions during the TOF PET acquisition scan period to reconstruct a TOF PET image based on the scan data as claimed in independent claims 1 and 6 and 15-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stearns et al. (US 20060163485) teaches performing scatter correction on time of flight image reconstruction but fails to teach the allowable subject matter above.
Thielemans et al. (US 7714291), Kim et al. (US 20110210255), Li et al. (US 20210199823) and Elran et al. (US 11069097) teaches scatter corrections but fails to teach the allowable subject matter above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884